Exhibit CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying Quarterly Report On Form 10-Q/A of Mod Hospitality, Inc. f/k/a PSPP Holdings, Inc. (the "Company") for the quarter endingSeptember 30, 2008, I, Sarah Jackson, CPA, Chief Financial Officer of the Company hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1.Such Quarterly Report on Form 10-Q/A for the quarter ending September 30, 2008, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in such Quarterly Report on Form 10-Q/A for the quarter ending September 30, 2008, fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: November 19, 2008 By: /s/ SARAH JACKSON, CPA Sarah Jackson, CPA Chief Financial Officer (Principal Financial
